Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: rect]
Non-Final Rejection 

 The Status of Claims:
Claims 1-14, 16-20 are pending. 
Claims 1-9, 14, and 16-20 are rejected. 
Claims 10-11 and 13 are objected. 


DETAILED ACTION
1. 	Claims 1-20 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/IB2019/055711 07/04/2019
, which has a foreign priority document, ITALY 102017000058311 05/29/2017.

    Drawings
3.         The drawings filed on 1/11/2021 are accepted by the examiner. 
        IDS
4.          The IDS filed on 1/11/21 & 7/7/21 are reviewed by the examiner.

Claim Objections
Claims 10-11 and  13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, the terms, “Boc group” , “the methyl ester derivative “ and “ the derivative  methyl ester “are recited. These expressions are vague and indefinite because the specification does not elaborate what is meant by the term” derivative “.and the terms“Boc-Group..The examiner recommends to put the intermediate P3 only in the claim for either “the methyl ester derivative “ and “ the derivative  methyl ester “..

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation” the coupling agent “, and the claim also recites “preferably 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 12 recites the broad recitation” the coupling agent “, and the claim also recites “preferably 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The examiner recommends to put the narrowed limitations to its dependent claims 

In the present instance, claim 19 recites the broad recitation” an eye disease “, and the claim also recites “preferably selected from the group consisting of retinopathy of prematurity (ROP), proliferative diabetic retinopathy and age-related macular degeneration (AMD)”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The examiner recommends to put the narrowed limitations to its dependent claims 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
16. (Currently Amended) A method for the treatment of a pathology that involves the activity of prostaglandin E2 (PGE2) in its pathogenesis, said method comprising: administering, to a subject in need thereof, (R)-4-(1-(1-(4-(trifluoromethyl)benzyl)pyrrodiline-2-carboxamide) cyclopropyl benzoic acid (Compound 1) or a pharmaceutically acceptable salt thereof according to as an EP4 receptor antagonist in the treatment of said [[a]] pathology that involves the activities of prostaglandin E2 (PGE2) in its pathogenesis.
18. (Currently Amended) The method according to Claim 16, wherein the pathology is a tumour disease.
The specification falls short because data essential for the method for the treatment of a pathology that involves any tumor disease is not described in the specification. In the absence of specific malignant tumors or otherwise, data showing inhibition of the multiplication of cancer cells, such a  broad assertion is not believable in view of the contemporary knowledge of the  art. 34 USPQ 2d, 1436 (Fed Cir. 1995) . See also, MPEP 2107.01, 2107.02. 2107.03, 2164.01©, 2164.04, 2164.07.
Moreover, the claim sets forth the treatment of a tumor disease generally.  However, there are more than  3000 cancers. Applicants have not identified a specific compound capable of treating “cancers” broadly. Thus, the existence of such a “silver bullet” is contrary to our present understanding in oncology.  Even the most broadly effective anti-tumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body’s cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task. See also, In re Joller, 206 USPQ 885(CCPA 1980).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borriello et al (WO 2013/004290 A1) in view of Berge et al (Journal of Pharmaceutical Science, January , 1977, p. 1-19).

Applicant claims the followings:
Amendments to the Claims  
1. (Original) (R)-4-(1-(1-(4-(trifluoromethyl)benzyl) pyrrodiline-2-carboxamide) cyclopropyl benzoic acid (Compound 1) having the following structure: (Compound 1) or a salt thereof.  
2. (Original) The compound according to Claim 1 wherein the salt is a sodium salt.  
3. (Original) The compound according to Claim I wherein the salt is a lithium salt.  
4. (Original) The compound according to Claim I wherein the salt is a hydrochloride salt.  
16. (Currently Amended) A method for the treatment of a pathology that involves the activity of prostaglandin E2 (PGE2) in its pathogenesis, said method comprising: administering, to a subject in need thereof, (R)-4-(1-(1-(4-(trifluoromethyl)benzyl)pyrrodiline-2-carboxamide) cyclopropyl benzoic acid (Compound 1) or a pharmaceutically acceptable salt thereof according to said [[a]] pathology that involves the activities of prostaglandin E2 (PGE2) in its pathogenesis. ankylosing spondylitis, arthrosis and acute and chronic pain due to inflammation, osteoarthritis pain, arthritis pain with immunologic aetiology and rheumatoid arthritis.  
18. (Currently Amended) The method (
19. (Currently Amended) The method 
20. (Currently Amended) The method 


Determination of the scope and content of the prior art

Borriello et al discloses a particular compound and a method of treating various diseases using compounds in the followings: :

    PNG
    media_image1.png
    630
    1252
    media_image1.png
    Greyscale

as in Claim 3 (in part)(see page 162,  Example 43)
In certain embodiments the compounds of general formula (I) are in the form of salts, specifically pharmaceutically acceptable salts. These salts may be obtained using conventional methods, for example by reacting the compound having general formula (I) in the form of a free base with a suitable acid in a suitable solvent for example an alcohol, such as ethanol or an ether such as diethyl ether or an ester such as ethyl acetate. (see page 25, lines 16-21)

Compounds of the invention are also useful in the treatment of complications of Type 1 diabetes (e.g. diabetic microangiopathy, diabetic retinopathy, diabetic nephropathy, macular degeneration, glaucoma), nephrotic syndrome, aplastic anaemia, uveitis, Kawasaki disease and sarcoidosis.as in Claim 19 (see page 29, lines 3-6)
Furthermore, the compounds of the invention are useful for treating or preventing benign tumors, growths and polyps including squamous cell papilloma, basal cell tumor, transitional cell papilloma, adenoma, gastrinoma, cholangiocelluar adenoma, hepatocellular adenoma, renal tubular adenoma, as in Claim 18 (see page 29, lines 29-32) 
Preferably, the compounds of the invention are useful for treating or preventing the following cancers: colorectal, esophagus stomach, breast, head and neck, skin, lung, liver, gall bladder, pancreas, bladder, endometrium cervix, as in Claim 20. prostate, thyroid and brain. (see page 30 ,lines 29-32)
A compound of formula (I) according to anyone of claims 1-26 for use in the treatment of disorders selected from acute and chronic pain, inflammatory pain, inflammation-associated disorders, osteoarthritis and rheumatoid arthritis (see page 176, claim 29) as in Claims 16-17.
A pharmaceutical composition comprising a compound of formula (I) according to anyone of claims 1-26 or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier and/or excipient. as in Calim 14 (see page 176, Claim 27)

The current invention, however, differs from the prior art in that the claimed compound having hydrogen on the pyrrolidine ring instead of a methyl group  and its sodium salt form and  a hydrochloride salt form are not unspecified in the prior art.

 Berge et al teaches that the chemical, biological, physical, and economic char­acteristics of medicinal agents can be manipulated and, hence, often optimized by conversion to a salt form.
Salt formation is an acid-base reaction involving either a proton-transfer or neutralization reaction and is there­fore controlled by factors influencing such reactions. Theoretically, every compound that exhibits acid or base characteristics can participate in salt formation. Particu­larly important is the relative strength of the acid or base-the acidity and basicity constants of the chemical species involved. These factors determine whether or not formation occurs and are a measure of the stability of the resulting salt. (see page 2, left col. ,the first paragraph)

    PNG
    media_image2.png
    879
    1357
    media_image2.png
    Greyscale

(see page 2, Table 2)




Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed compound having hydrogen on the pyrrolidine ring. 
2. The difference between the instant application and the applied Borriello et al art is that the Borriello et al does not expressly teach the claimed compound having hydrogen on the pyrrolidine ring and its sodium salt form and  a hydrochloride salt form. The deficiencies of the Borriello et al are partially cured by the Berge et al 
.3. The difference between the instant application and the applied Berge et al art is that the Berge et al does not expressly teach the claimed compound having hydrogen on the pyrrolidine ring and its sodium salt form and  a hydrochloride salt form. The deficiencies of the Berge et al are partially cured by the Borriello et al  

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 1, with respect to the lack of disclosing the claimed compound having hydrogen on the pyrrolidine ring, the prior art are silent about it. However, it is well established that the substitution of methyl for hydrogen or vice versa on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 126 USPQ 477, USPQ 40(CCPA 1942); In re Wood, 582 F.2d 638, 199USPQ 137(C.C.P.A. 1978). Furthermore, compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph. Thus, the skilled artisan in the art would expect such a modification to be feasible and successful in the absence of unexpected or unobvious results in the prior art.

Regarding the Claims 2 and 4, with respect to the lack of disclosing the claimed compound having its sodium salt form and  hydrochloride salt form, Berge et al does describe generally that a salt formation is an acid-base reaction involving either a proton-transfer or neutralization reaction and is therefore controlled by factors influencing such reactions. It shows the use of salt forms of cation such as the sodium salt form and the use of salt forms of anions such as the hydrochloride salt form as seen from Table I. From these teachings, there is a teaching of a preference (a high percent usage) for selecting the sodium salt form and the hydrochloride salt form over the other forms of salts including lithium salt according to the FDA approved salt formation. Therefore, Berge et al is relevant to the claimed invention.


Considering objective evidence present in the application indicating obviousness or nonobviousness.

Borriello et al expressly discloses the preparation of (R)-4-(1-(2-methyl-1-(4-(trifluoromethyl)benzyl)pyrrolidine-2- carboxamido )cyclopropyl)benzoic acid in the presence of LiOH (lithium hydroxide) and water. The difference between the claimed invention and the prior art is that the claimed compound has hydrogen on the pyrrolidine ring unlike the prior art compound has a methyl group on the pyrrolidine ring. Furthermore, the compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be prepared by the same method and to have generally the same properties.  Moreover, Berge et al does describe generally that a salt formation is an acid-base reaction involving either a proton-transfer or neutralization reaction and is there­fore controlled by factors influencing such reactions. It shows the use of salt forms of cation such as the sodium salt form and the use of salt forms of anions such as the hydrochloride salt form as seen from Table I. From these teachings, there is a teaching of a preference (a high percent usage) for selecting the sodium salt form and the hydrochloride salt form over the other forms of salts including lithium salt according to the FDA approved salt formation. 
Borriello et al and Berge et al are very closely related to each other in a relationship between a pharmaceutical compound and a method of forming potentially useful salts by selecting sodium cation or hydrochloride anion. 

So, if the skilled artisan in the art had desired to develop the pharmaceutical salts containing sodium salt or hydrochloride by using the (R)-4-(1-(4-(trifluoromethyl)benzyl)pyrrolidine-2- carboxamido )cyclopropyl)benzoic acid as an alternative , it would have been obvious to the skilled artisan in the art to be motivated to incorporate teaching of Berge’s method and a view of a homologous relationship into the Borriello et al compound in the absence of an unexpected result.This is because the skilled artisan in the art would expect such combined prior art  to be successful and feasible as guidance shown  the skilled artisan in the art.



Conclusion
Claims 1-9, 14, and 16-20 are rejected. 
Claims 10-11 and 13 are objected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/25/2022